Lumpkin, Justice.
Error was assigned upon the refusal of the trial judge to approve a brief of evidence, and to a judgment dismissing a motion for a new trial. The facts are briefly .summarized in the bead-note.
Granting that the judge had the legal power to approve the brief of evidence, we cannot say that declining, under the circumstances, to exercise it was an abuse •of discretion. Nearly eighteen months had elapsed from the date of the trial until the time when the judge was finally asked to approve the brief. It may have been impossible for him, at that time, either to know himself or be able to ascertain whether or not in point ■of fact the brief was correct. Indeed, it is hardly probable that he remembered the evidence as given upon the :stand. Under these circumstances, we do not feel constrained to compel him to do something which he may not be able to do conscientiously.
We will take this occasion to remark that there is little or no excuse for such delay in having a brief ■of evidence perfected and approved. Instances like the present are becoming of too frequent occurrence. With .great respect and in all kindness to our professional *257brethren, we earnestly suggest that they attend to matters of this kind with more diligence and promptness. By so doing they will relieve themselves of much trouble and anxiety, and spare this court much unnecessary labor. Judgment affirmed.